Citation Nr: 0611405	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to March 
1975.  He also served with the Utah National Guard, with 
numerous periods of active and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  This claim was previously before the 
Board in June 2004 and was remanded for further development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for hepatitis in an 
unappealed rating decision dated in October 1975.   

3.  Evidence received since the October 1975 rating decision 
regarding the veteran's claim for service connection for 
hepatitis C is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
and raises a reasonable possibility of substantiating the 
claim.

4.  Hepatitis C, which was first clinically documented in 
1999, is not shown to have been present in service or to be 
otherwise of service origin.  


CONCLUSIONS OF LAW

1.  The October 1975 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005). 

2.  New and material evidence has been received since the 
October 1975 rating decision to reopen the veteran's claims 
for service connection for hepatitis C.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that he 
contracted hepatitis C through immunizations with non-sterile 
techniques in the military.  The veteran's representative has 
also alternatively alleged that the veteran contracted 
hepatitis C when he cut his right eye during a bar fight in 
service in February 1975.   

A brief review of the history of this appeal is as follows.  
Service medical records are entirely negative for any 
indication of hepatitis.  The veteran was discharged from 
service in March 1975.   

Immediately after his discharge from service, the veteran 
submitted an original claim for service connection for 
"infection - hepatitis" in March 1975.  He was afforded a 
VA medical examination in August 1975, which revealed no 
pertinent history, complaints, abnormalities or diagnosis of 
hepatitis or its residuals.  The RO denied that claim in an 
October 1975 rating decision, finding no evidence of 
hepatitis.  Although the RO provided notice of the denial, 
the veteran did not initiate an appeal.  Thus, the rating 
decision of October 1975 is final.  38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005); 38 U.S.C.A. § 7105(c) (West 2002).

In April 2003 the veteran filed a second claim, this time 
specifically for hepatitis C.  The veteran submitted several 
private treatment records showing a diagnosis of hepatitis C 
in approximately April 1999.  By rating decision dated in 
June 2003, the RO denied service connection for hepatitis C, 
specifically stating that there was no nexus between the 
veteran's disability and service.  The veteran submitted a 
notice of disagreement (NOD) in June 2003 and a timely appeal 
was filed in November 2003.  This matter is now before the 
Board for appellate review.

The Board notes that in the June 2003 rating decision, the 
issue was framed as entitlement to service connection for 
hepatitis C.  However, upon closer examination of the record, 
the Board determines that the issue is more properly framed 
as whether new and material evidence was presented to reopen 
a claim for entitlement to service connection for hepatitis 
C.  As discussed above, the record reflects that there was a 
prior final decision in this case, and the Board must make a 
jurisdictional determination as to whether new and material 
evidence has been presented before adjudicating the claim for 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996) (the Board must ensure 
that it has jurisdiction over a case before adjudicating the 
case on the merits).  Despite the difference in 
characterization of this issue by the RO, the Board finds no 
prejudice to the veteran as the record has clearly been 
developed on the basis of new and material evidence, and, as 
explained further below, the veteran was provided adequate 
notice as to the evidence needed to reopen his claim for 
service connection for hepatitis C.  Moreover, in this case, 
the evidence needed to reopen this claim is essentially the 
same evidence that is needed to establish service connection, 
i.e., medical evidence of a nexus between the veteran's 
hepatitis C and service.

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in May 2003, prior to 
adjudication of his claim in June 2003.  This letter informed 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The May 2003 letter 
informed the veteran that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the RO.  In addition, the July 
2003 statement of the case (SOC) and July 2005 supplemental 
statement of the case (SSOC) contain the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
With regard to the issue on appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  That decision 
held, in essence, that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, as well as the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought.  In the present case, as discussed 
above, VA provided adequate notice as to the evidence 
required to establish entitlement for service connection for 
hepatitis C.  In light of the Board's favorable determination 
that new and material evidence has been submitted to reopen 
that claim, there is no prejudice to the veteran in regard to 
any possible inadequacy of notice regarding what evidence 
would be necessary to reopen.  See Bernard v. Brown, supra.



In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical and personnel records 
and all private medical records.  The veteran has not 
identified any other outstanding evidence to be obtained, and 
the record does not reflect any outstanding evidence.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005), and the 
Board will proceed with an analysis of this appeal.


Analysis

The veteran's service medical records are negative for any 
diagnosis of any indication of hepatitis or any other 
significant illness.  There is no indication in the service 
medical records that the veteran was ever immunized using 
non-sterile techniques or experienced any infection or 
complications from immunizations.  Service medical records 
show that in February 1975, the veteran was involved in a 
fight and was hit above the right eye with a broom.  He was 
"heavily intoxicated" at the time.  He was treated for a 
laceration above the right eye and received several sutures 
to his wound.  Service separation examination in January and 
February 1975 revealed no pertinent abnormalities.  In a 
February 1975 medical history report, the veteran 
specifically denied experiencing "jaundice or hepatitis."  
He also reported that there had been no change in his health 
since he was examined in August 1973.  

The veteran was discharged from active duty in March 1975 and 
immediately filed a claim for service connection for 
hepatitis.  As previously noted, he was afforded a VA medical 
examination in August 1975, which was negative for any 
history complaints or findings regarding hepatitis.  The 
veteran did not submit any medical evidence of showing that 
he had or had had hepatitis and the RO denied service 
connection in October 1975.  
In April 2003, the veteran filed a second claim for 
hepatitis, this time specifically for hepatitis C.  He 
reported that he was first diagnosed with this disorder in 
1999.  Also, in June 2003 the veteran denied all of the known 
risk-factors for hepatitis C, specifically denying that he 
had ever received a blood transfusion.  

Private treatment records, received in conjunction with this 
claim, first document a diagnosis of hepatitis C in April 
1999.  At that time, the veteran reported a history of a 
blood transfusion in 1976, one year after his discharge from 
service.  An "exposure history" completed at that time, 
shows that the veteran had a "recent evaluation for 
abdominal pain" and was noted to have elevated liver 
function tests and positive hepatitis C antibody.  It was 
reported that the veteran "had blood transfusions in the 
1970's following" hospitalization for a motor vehicle 
accident with a fire and in which he had 30 percent second 
degree burns.  It was also reported that the veteran had had 
an operation on his knee.  A liver biopsy in April 1999 
yielded a diagnosis of chronic active hepatitis with early 
portal fibrosis.

By a rating decision dated in June 2003, the RO denied 
service connection for hepatitis C, noting the veteran's 
history of a post-service blood transfusion in 1976, and 
finding such a blood transfusion to be a risk-factor 
associated with hepatitis C.  Subsequently, by letter dated 
in September 2003, the veteran's private physician, Dr. 
K.N.B. reported that his office had been unable to find any 
evidence that the veteran had ever received a blood 
transfusion.  Specifically, according to Dr. K.N.B., there 
was no evidence of a blood transfusion in 1976 while the 
veteran was admitted at the New Haven Hospital.  

Thereafter, in January 2004, a physician's assistant from Dr. 
K.N.B.'s office, Mr. E.E.H., submitted a letter stating that 
the veteran's history was negative for blood transfusions, IV 
drug use, tattoos, or infected sexual partners.  Thus, Mr. 
E.E.H. concluded that "it is as likely as not, that he [the 
veteran] became infected with Hepatitis C due to 
immunizations with non sterile technique while in the 
military."  Later, in correspondence dated in August 2005, 
the veteran reported a history of receiving pneumatic air 
shots in his arm while entering the mess hall in service.  
The veteran also stated that the medics that gave him these 
shots used the same needle for many soldiers and did not 
clean the needle in between uses.  The veteran also reported 
receiving immunizations via hypodermic needle guns.  Finally, 
in the February 2006 informal hearing presentation, the 
veteran's representative argued that the veteran's laceration 
above the right eye during his service in February 1975 is a 
risk-factor for hepatitis C.  

      1.  New and Material Evidence

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

The Board finds that evidence received since the October 1975 
rating decision is new and material.  Significantly, private 
treatment records dated in April 1999 show a diagnosis of 
hepatitis C.  Also, the January 2004 statement from Mr. 
E.E.H. relates the veteran's hepatitis C to service.  
Assuming the credibility of this evidence, the additional 
evidence raises a reasonable possibility of substantiating 
the claim..  38 C.F.R. § 3.156(a).

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

Having reopened the claim for service connection hepatitis C 
the veteran's appeal must now be considered based on all the 
evidence of record.  The fact that the RO decided the 
veteran's claim without making a finding regarding the 
submission of new and material evidence to reopen the claim 
does not limit the scope of the Board's review of the matter 
on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993)

	2.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  The Board is charged with the duty to assess the 
credibility and weight to be given to the evidence.  Klekar 
v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

While Mr. E.E.H., a physician's assistant, opines found that 
the veteran's hepatitis C is related to unsterile 
immunization practices in service, it is apparent that this 
opinion is based entirely on the veteran's lay history.  The 
document contains no explanation of the reasons or basis for 
his opinion.  Nor does the document reflect that Mr. E.E.H. 
had access to the medical or other records contained in the 
veteran's claims folder, that he had any personal knowledge 
of the conditions under which the immunizations in question 
were administered in service -other than that provided by the 
veteran, or had researched and supported his opinion 
regarding the asserted mode of transmission with reference to 
the medical literature.  See LaShore v. Brown, 8 Vet App 406 
(1995) (a veteran's lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional);  Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (medical opinion premised on unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (Board is not bound to accept doctor's opinion 
based exclusively on claimant' s recitations).  Also, Mr. 
E.E.H. is a physician's assistant, not a doctor, and there is 
no indication that he has special knowledge regarding 
hepatitis C.  See Black v. Brown, 10 Vet App. 279 (1997) 
(opinion of the veteran's wife, a registered nurse, regarding 
his heart attack was not a competent medical opinion as there 
was no evidence that she had special knowledge regarding 
cardiology).  Hence, we find this opinion to be of no 
probative value.

The record indicates that the veteran apparently has provided 
a contradictory history regarding risk factors associated 
with exposure to hepatitis C.  In this regard, in private 
medical treatment records dated in April 1999, when the 
veteran was seeking treatment for the apparent recent onset 
of hepatitis C symptoms, he reported a history of a blood 
transfusion in 1976, approximately one year after service.  
However, in a June 2003 questionnaire, following his claim 
for VA compensation benefits, he denied any history of blood 
transfusions.  While his private physician reported that, in 
2003, he could not find any evidence that the veteran 
underwent a transfusion in 1976, it is unclear what 
information the doctor relied on in making that statement.  
We conclude that, although there may be no available records 
documenting the transfusion in 1976, we see no motive for the 
veteran to present a false history of having received a 
transfusion at a time that he was seeking medical treatment 
in 1999.  We do see a motive for changing that history at a 
time when the veteran is seeking compensation based on 
service incurrence. 

Given the evidence of record, the Board finds that service 
connection for hepatitis C is not warranted.  First, as 
discussed above, the January 2004 statement from Mr. E.E.H. 
is of no probative value as the opinion was based entirely on 
history reported by the veteran and is speculative.  Second, 
the veteran's statements regarding the history of his 
exposure to risk factors for hepatitis C, particularly blood 
transfusions, are contradictory.  We conclude that the 
history of post service blood transfusion that he presented 
in 1999, when he was seeking treatment, is afforded greater 
probative value than the statements he made in conjunction 
with the current compensation claim.  The assertion that the 
veteran contracted hepatitis C as the result of the inservice 
laceration of the right eye and treatment therefore is purely 
speculative and unsupported by any medical opinion.  Finally, 
while we take judicial notice that there were no effective 
tests for the presence of hepatitis C until the 1990's and 
that there may be a long latency period between exposure and 
clinical symptoms of that disease, we are also cognizant that 
there was a lapse of many years between the veteran's 
separation from service in 1975 and the first documentation 
of hepatitis C in 1999.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Considering the veteran's documented 
exposure to possible infectious agents in the long 
intervening period following service, including a blood 
transfusion in 1976 and knee surgery at some point following 
service, the lapse of time does not favor the veteran's 
claim.

The veteran's claim for service connection implicitly 
includes the assertion that his hepatitis C is related to 
service, but his personal opinion or that of his 
representative as lay persons not trained in medicine do not 
provide competent evidence needed to establish a link between 
the veteran's hepatitis and service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, the 
veteran's or his representative's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As it less likely than not that the 
veteran's hepatitis C is related to service, his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been received, the claim for 
service connection for hepatitis C is reopened.

The reopened claim for service connection for hepatitis C is 
denied.
	


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


